            Case 1:21-cv-01426-UNA Document 3 Filed 06/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                                                                    FILED
                                                                                     JUNE 10, 2021
                            FOR THE DISTRICT OF COLUMBIA
                                                                               Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
CHARMANE SMITH,                               )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )          Civil Action No. 21-1426 (UNA)
                                              )
UNITED STATES POSTAL                          )
SERVICE et al.,                               )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       The plaintiff, appearing pro se, has filed a civil complaint, Dkt. 1, and an application to

proceed in forma pauperis, Dkt. 2. The Court will grant the application and dismiss the case for

lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an

action “at any time” it determines that subject matter jurisdiction is wanting).

       The plaintiff is a resident of Memphis, Tennessee, who sues the United States Postal

Service for $100 million. She alleges that “[r]ecently” the Postal Service “damaged a Christmas

Card and a $50.00 Money Order” that she mailed to her father as a gift, and “over several years”

her “mail orders have not been fulfilled due to online criminals hacking [of] the Postal Service.”

Compl. at 3. The plaintiff blames “Computer Hackers that have breached the U.S. Postal

System” for interfering with her life and livelihood since July 2004. Id.; see also id. (alleging

thwarted “attempts to further my education, apply for jobs, start a business, market products,

litigate, and contact the U.S. Courts and attorneys”).

       The U.S. Postal Service is “an independent establishment of the executive branch of the

Government of the United States[.]” 39 U.S.C. § 201. As such, it “enjoys federal sovereign
                                                  1
             Case 1:21-cv-01426-UNA Document 3 Filed 06/10/21 Page 2 of 2




immunity absent a waiver.” Dolan v. U.S. Postal Serv., 546 U.S. 481, 484 (2006). The plaintiff

invokes the Federal Tort Claims Act (“FTCA”) and 39 U.S.C. § 409, titled “Suits by and against

the Postal Service.” Compl. at 4. But neither provides a basis for exercising jurisdiction over

this case.

        The FTCA waives the United States’ immunity for certain claims “under circumstances

where the United States, if a private person, would be liable to the claimant” under the law of the

State “where the act or omission occurred.” 28 U.S.C. § 1346(b)(1); see Dolan, 546 U.S. at 485

(noting that “the United States may be liable if postal employees commit torts under local law,

but not for claims defined by [an FTCA] exception”). The FTCA excepts from the waiver “[a]ny

claim [for money damages] arising out of the loss, miscarriage, or negligent transmission of

letters or postal matter.” 28 U.S.C. § 2680(b). Further, § 409(c) of Title 39 states unequivocally

that the “provisions of title 28 relating to tort claims shall apply to tort claims arising out of

activities of the Postal Service.”

        Here, the essence of the plaintiff’s claim against the Postal Service is that it lost,

miscarried, or negligently transmitted the plaintiff’s mail. Neither the FTCA nor § 409 waive the

government’s sovereign immunity for such a claim. See Colbert v. U.S. Postal Serv., 831 F.

Supp. 2d 240, 242 (D.D.C. 2011). Therefore, this case will be dismissed. A separate Order

accompanies this Memorandum Opinion.



                                                        _______________________
                                                        DABNEY L. FRIEDRICH
                                                        United States District Judge


Date: June 10, 2021

                                                   2
